EXHIBIT 10.D

SKYWORKS SOLUTIONS, INC.

NON-QUALIFIED EMPLOYEE STOCK PURCHASE PLAN

 

1. Purpose.

The Skyworks Solutions, Inc. Non-Qualified Employee Stock Purchase Plan
(hereinafter the “Plan”), effective as of October 1, 2002, is intended to
provide a method whereby employees of participating organizations (as defined in
Article 17) of Skyworks Solutions, Inc. (the “Company”) will have an opportunity
to acquire a proprietary interest in the Company through the purchase of shares
of the Company’s Common Stock. It is the intention of the Company that this Plan
authorize the grant of purchase rights and issuance of Common Stock which do not
qualify as an “Employee Stock Purchase Plan” under section 423 of the United
States Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”).

 

2. Eligible Employees.

All employees of any of the participating organizations of the Company who are
employed by the Company or a participating organization at least ten
(10) business days prior to the first day of the applicable Offering Period or
any Special Offering Period (each as defined below), or at such other time on or
before the first day of the applicable Offering Period or any Special Offering
Period, as determined by the Committee (the “Eligibility Date”), shall be
eligible to participate in and receive rights under this Plan to purchase Common
Stock. Except as otherwise provided herein, persons who become eligible
employees after the Eligibility Date shall be eligible to receive purchase
rights on the first day of the next succeeding Offering Period on which purchase
rights are granted to eligible employees under the Plan. In no event may an
employee be granted a purchase right if such employee, immediately after the
purchase right is granted, owns stock possessing five (5%) percent or more of
the total combined voting power or value of all classes of stock of the Company
or of its parent corporation or subsidiary corporation as the terms “parent
corporation” and “subsidiary corporation” are defined in Section 424(e) and
(1) of the Internal Revenue Code. For purposes of determining stock ownership
under this paragraph, the rules of Section 424(d) of the Internal Revenue Code
shall apply and stock which the employee may purchase under outstanding purchase
rights shall be treated as stock owned by the employee. All employees who
participate in the Plan shall have the same rights and privileges under the Plan
except for differences which may be mandated by local law and except that
employees participating in a sub-plan adopted pursuant to Article 26 need not
have the same rights and privileges as other employees participating in the
Plan. The Committee (as defined in Article 18) may impose restrictions on
eligibility and participation of employees who are officers and directors to
facilitate compliance with federal or state securities laws or foreign laws.

 

3. Stock Subject to the Plan.

The stock subject to the purchase rights granted hereunder shall be shares of
the Company’s authorized but unissued Common Stock or shares of Common Stock
reacquired by the Company, including shares purchased in the open market. The
aggregate number of shares which may be issued pursuant to the Plan is 1,320,000
for all Offering Periods, including any Special Offering Period, subject to
increase or decrease by reason of stock split-ups, reclassifications, stock
dividends, changes in par value and the like. If any purchase right granted
under the Plan shall expire or terminate for any reason without having been
exercised in full or shall cease for any reason to be exercisable in whole or in
part, the unpurchased shares subject to such purchase



--------------------------------------------------------------------------------

right shall again be available under the Plan. If the number of shares of Common
Stock available for any Offering Period, including any Special Offering Period,
is insufficient to satisfy all purchase requirements for that Offering Period,
the available shares for that Offering Period shall be apportioned among
participating employees in proportion to their purchase rights.

 

4. Offering Periods and Stock Purchase Rights.

There shall be Offering Periods and Special Offering Periods during which
payroll deductions or permitted cash contributions will be accumulated under the
Plan. Each Offering Period, including any Special Offering Period, includes only
regular paydays falling within it, The Committee shall be expressly permitted to
establish the Offering Periods and the Special Offering Periods, including the
Offering Commencement Date and Offering Termination Date (as both defined below)
of any Offering Period or Special Offering Period, under the Plan; provided,
however, that in no event shall any Offering Period or Special Offering Period
extend for more than twenty-four (24) months.

Subject to the foregoing, the Offering Periods shall generally commence and end
as follows:

 

Offering Period

Commencement Dates        

    

Offering Period

Termination Dates        

Each February 1

     Each July 31

Each August 1

     Each January 31

Provided, however, that (i) the Offering Commencement Date and Offering
Termination Date of the initial Offering Period under this Plan shall be
October 1, 2002 and March 31, 2003, respectively, and (ii) the Offering
Commencement Date and Offering Termination Date of the Offering Period
immediately following the initial Offering Period under this Plan shall be
April 1, 2003 and July 31, 2003, respectively.

Notwithstanding the foregoing, in the event that the Committee adopts a sub-plan
or establishes eligibility pursuant to Article 26 hereof for the employees of a
particular organization or location, there will be a Special Offering Period
(the “Special Offering Period”) that will begin ten (10) business days after the
adoption of such a sub-plan or such establishment of eligibility for all
employees that particular organization or location who are eligible as of the
date of the Offering Commencement Date of the Special Offering Period.

The Offering Commencement Date is the first day of each Offering Period,
including any Special Offering Period. The Offering Termination Date is the
applicable date on which an Offering Period ends under this Article 4. In the
case of a Special Offering Period, the Offering Termination Date is the date
which is the Offering Termination Date for the regular Offering Period in which
the Offering Commencement Date for such Special Offering Period occurs unless
otherwise decided by the Committee in its discretion.

On each Offering Commencement Date, the Company will grant to each eligible
employee who is then a participant in the Plan a purchase right to purchase on
the Offering Termination Date at the Purchase Right Exercise Price, as
hereinafter provided, that number of full shares of Common Stock reserved for
the purpose of the Plan, up to a maximum of 1,000 shares, subject to increase or
decrease by reason of stock split-ups, reclassifications, stock dividends,
changes in par value and the like; provided that such employee remains eligible
to participate in the Plan throughout such Offering Period or Special Offering
Period, as the ease may be. If the eligible employee’s accumulated payroll
deductions or permitted cash contributions on the Offering

 

2



--------------------------------------------------------------------------------

Termination Date would enable the eligible employee to purchase more than 1,000
shares except for the 1,000-share limitation, the excess of the amount of the
accumulated payroll deductions or permitted cash contributions over the
aggregate Purchase Right Exercise Price of the 1,000 shares shall be refunded to
the eligible employee by the Company as soon as administratively practicable,
without interest (except where required by local law as determined by the
Committee). The Purchase Right Exercise Price for each Offering Period,
including any Special Offering Period, shall be the lesser of (i) eighty-five
percent (85%) of the fair market value of the Common Stock on the Offering
Commencement Date, or (ii) eighty-five percent (85%) of the fair market value of
the Common Stock on the Offering Termination Date, in either case rounded up to
the next whole cent. in the event of an increase or decrease in the number of
outstanding shares of Common Stock through stock splits, reclassifications,
stock dividends, changes in par value and the like, an appropriate adjustment
shall be made in the number of shares and Purchase Right Exercise Price per
share provided for under the Plan, either by a proportionate increase in the
number of shares and proportionate decrease in the Purchase Right Exercise Price
per share, or by a proportionate decrease in the number of shares and a
proportionate increase in the Purchase Right Exercise Price per share, as may be
required to enable an eligible employee who is then a participant in the Plan to
acquire on the Offering Termination Date that number of full shares of Common
Stock as his accumulated payroll deductions or permitted cash contributions on
such date will pay for at a price equal to the lesser of (i) eighty-five percent
(85%) of the fair market value of the Common Stock on the Offering Commencement
Date, or (ii) eighty-five percent (85%) of the fair market value of the Common
Stock on the Offering Termination Date, in either case rounded up to the next
whole cent, as so adjusted.

For purposes of this Plan, the term “fair market value” means, if the Common
Stock is listed on a national securities exchange or is on the (U.S.) National
Association of Securities Dealers Automated Quotation (“Nasdaq”) Global Select
Market system, the closing sale price of the Common Stock on the relevant date
on such exchange or as reported on Nasdaq or, if the Common Stock is traded in
the over-the-counter securities market, but not on the Nasdaq Global Select
Market, the closing bid quotation for the Common Stock, each as published in The
Wall Street Journal, if no shares of Common Stock are traded on the Offering
Commencement Date or Offering Termination Date, the fair market value will be
determined on the next regular business day on which shares of Common Stock are
traded.

For purposes of this Plan the term “business day” as used herein means a day on
which there is trading on the Nasdaq Global Select Market or such national
securities exchange on which the Common Stock is listed.

No employee shall be granted a purchase right which permits the employee to
purchase Common Stock under the Plan and any similar plans of the Company or any
parent or subsidiary corporations at a rate which exceeds $25,000 of fair market
value of such stock (determined at the time such purchase right is granted) for
each calendar year in which such purchase right is outstanding at any time. If
the participant’s accumulated payroll deductions or permitted cash contributions
on the Offering Termination Date would otherwise enable the participant to
purchase Common Stock in excess of the $25,000 limitation described in this
paragraph, the excess of the amount of the accumulated payroll deductions or
permitted cash contributions over the aggregate Purchase Right Exercise Price of
the shares actually purchased shall be refunded to the participant by the
Company or its participating organization as soon as administratively

 

3



--------------------------------------------------------------------------------

practicable, without interest (except where required by local law as determined
by the Committee).

 

5. Exercise of Purchase Right.

Each eligible employee who continues to be a participant in the Plan on the
Offering Termination Date shall be deemed to have exercised his or her purchase
right on such date and shall be deemed to have purchased from the Company such
number of full shares of Common Stock reserved for the purpose of the Plan as
his or her accumulated payroll deductions or permitted cash contributions on
such date will pay for at the Purchase Right Exercise Price subject to the
1000-share limit of the purchase right and the $25,000 limitation described in
Article 4. If a participant is not an employee on the Offering Termination Date
and throughout an Offering Period or Special Offering Period, he or she shall
not be entitled to exercise his or her purchase right under the Plan.

If a participant’s accumulated payroll deductions or permitted cash
contributions in his or her account are based on a currency other than the U.S.
dollar, then on the Offering Termination Date, the accumulated payroll
deductions or permitted cash contributions in his or her account will be
converted into an equivalent value of U.S. dollars based upon the U.S.
dollar-foreign currency exchange rate in effect on that date, as reported in The
Wall Street Journal, provided that such conversion does not result in an
Purchase Right Exercise Price which is, in fact, less than the lesser of an
amount equal to 85% of the fair market value of the Common Stock on the Offering
Commencement Date or 85% of the fair market value of the Common Stock on the
Offering Termination Date. The Committee shall have the right to change such
conversion date, as they deem appropriate to effectively purchase shares on any
Offering Termination Date.

 

6. Authorization for Entering Plan.

An eligible employee may enter the Plan by following a written, electronic or
other enrollment process, including a payroll deduction authorization, as
prescribed by the Committee. Except as may otherwise be established by the
Committee, all enrollment authorizations shall be effective only if delivered to
the designated Plan Administrator(s) (as defined in Article 1 8) in accordance
with the prescribed procedures not later than the Eligibility or such other time
as determined by the Committee. Participation may be conditioned on an eligible
employee’s consent to transfer and process personal data and on acknowledgment
and agreement to Plan terms and other specified conditions.

The Company or its participating organization will accumulate and hold for the
employee’s account the accumulated payroll deductions or cash contributions. No
interest will be paid thereon (except where required by local law as determined
by the Committee). In jurisdictions in which participating employees may
contribute to the Plan through payroll deductions, they may not make any
separate cash payments into their account.

Unless an employee files a new enrollment authorization, or withdraws from the
Plan, his or her payroll deductions or cash contribution and purchases under the
enrollment authorization he or she has on file under the Plan shall continue as
long as the Plan remains in effect. An employee may increase or decrease the
amount of his or her payroll deductions or permitted cash contributions as of
the next Offering Commencement Date by filing a revised payroll deduction
authorization or cash contribution election in accordance with the procedures
then applicable to such actions. Except as may otherwise be established by the
Committee, all revised

 

4



--------------------------------------------------------------------------------

authorizations and elections shall be effective only if delivered to the
designated Plan Administrator(s) in accordance with the prescribed procedures
not later than ten (10) business days before the next Offering Commencement
Date.

 

7. Maximum Amount of Payroll Deductions and Permitted Cash Contributions.

An employee may authorize payroll deductions or make cash contributions in an
aggregate amount of not less than one percent (1%) and not more than ten percent
(10%) (in whole number percentages only) of his or her eligible compensation.
Such deductions or the amount of the cash contribution shall be determined based
on the employee’s election in effect on the payday on which such eligible
compensation is paid. An employee may not make any additional payments into such
account. Except as otherwise required by local laws, eligible compensation means
the wages as defined in Section 3401(a) of the internal Revenue Code, determined
without regard to any rules that limit compensation included in wages based on
the nature or location or employment or services performed, including without
limitation base pay, shift premium, overtime, gain sharing (profit sharing),
incentive compensation, bonuses and commissions and all other payments made to
the employee for services as an employee during the applicable payroll period,
and excluding the value of any qualified or non-qualified stock option or
purchase right granted to the employee to the extent such value is includible in
the taxable wages, reimbursements or other expense allowances, fringe benefits,
moving expenses, deferred compensation, and welfare benefits, but determined
prior to any exclusions for any amounts deferred under Sections 125, 401(k),
402(e)(3), 402(h)(1)(B), 403(b) or 457(b) of the Internal Revenue Code or for
certain contributions described in Section 457(h)(2) of the Internal Revenue
Code that are treated as Company contributions.

 

8. Unused Payroll Deductions and Permitted Cash Contributions.

Only full shares of Common Stock may be purchased. Any balance remaining in an
employee’s account after a purchase will be reported to the employee and will be
carried forward to the next Offering Period. However, in no event will the
amount of the unused payroll deductions or permitted cash contributions carried
forward from an Offering Period exceed the Purchase Right Exercise Price per
share for that Offering Period or Special Offering Period, as the case may be.
If for any Offering Period, including any Special Offering Period, the amount of
unused payroll deductions or permitted cash contributions should exceed the
Purchase Right Exercise Price per share, the amount of the excess for any
participant shall be refunded to such participant as soon as administratively
practicable, without interest (except where required by local law as determined
by the Committee).

 

9. Change in Payroll Deductions or Permitted Cash Contributions.

Deductions or cash contributions may not be increased or decreased during an
Offering Period or Special Offering Period, as the case may be.

 

10. Withdrawal from the Plan.

An employee may withdraw from the Plan and withdraw all but not less than all of
the payroll deductions or permitted cash contributions credited to his or her
account under the Plan prior to the Offering Termination Date by completing and
filing a withdrawal notification with the designated Plan Administrator(s) in
accordance with the prescribed procedures, in which event the Company will
refund as soon as administratively practicable without interest (except where
required by local law as determined by the Committee) the entire balance of such
employee’s

 

5



--------------------------------------------------------------------------------

deductions or cash contributions      not previously used to purchase Common
Stock under the Plan. Except as may otherwise be established by the Committee,
all withdrawals shall be effective only if delivered to the designated Plan
Administrator(s) in accordance with the prescribed procedures not later than ten
(10) business days before the Offering Termination Date.

An employee who withdraws from the Plan is like an employee who has never
entered the Plan; the employee’s rights under the Plan will be terminated and no
further payroll deductions or cash contributions will be made. To reenter, such
an employee must re-enroll pursuant to the provisions of Article 6 before the
next Offering Commencement Date which cannot, however, become effective before
the beginning of the next Offering Period or Special Offering Period following
his withdrawal.

 

11. Issuance of Stock.

As soon as administratively practicable after each Offering Period, including
any Special Offering Period, the Company shall deliver (by electronic or other
means) to the participant the Common Stock purchased under the Plan, except as
specified below. The Committee may permit or require that the Common Stock
shares be deposited directly with a broker or agent designated by the Committee,
and the Committee may authorize electronic or automated methods of share
transfer. In addition, the Committee may establish other procedures to ensure
that the Company’s and its subsidiaries’ applicable tax withholding obligations
are satisfied.

 

12. No Transfer or Assignment of Employee’s Rights.

An employee’s rights under the Plan are his or hers alone and may not be
transferred or assigned to, or availed of by, any other person. Any purchase
right granted to an employee may be exercised only by him or her, except as
provided in Article 13 in the event of an employee’s death.

 

13. Termination of Employee’s Rights.

Except as set forth in the last paragraph of this Article 13, an employee’s
rights under the Plan will terminate when he or she ceases to be an employee
because of retirement, resignation, lay-off, discharge, death, change of status,
or fails to meet the applicable requirements for eligibility in the Plan, or for
any other reason. Notwithstanding anything to the contrary contained in Article
10, a withdrawal notice will be considered as having been received from the
employee on the day his or her employment ceases, and all payroll deductions or
permitted cash contributions not used to purchase Common Stock will be refunded
as soon as administratively feasible without interest (except where required by
local law as determined by the Committee).

Notwithstanding anything to the contrary contained in Article 10, if an
employee’s payroll deductions or permitted cash contributions are interrupted by
any legal process, a withdrawal notice will be considered as having been
received from him or her on the day the interruption occurs.

Upon termination of the participating employee’s employment because of death,
the authorized legal representative of the employee’s estate shall have the
right to elect, by written notice given to the Plan Administrators prior to the
earlier of the expiration of the thirty (30) day period commencing with the date
of the death of the employee or the first Offering Termination Date following
the date of the death of the employee, either (i) to withdraw, without interest
(except where required by local law as determined by the Committee), all of the
payroll deductions or permitted cash contributions credited to the employee’s
account under the Plan, or (ii) to exercise

 

6



--------------------------------------------------------------------------------

the employee’s purchase right for the purchase of shares of Common Stock on the
next Offering Termination Date following the date of the employee’s death for
the purchase of that number of full shares of Common Stock reserved for the
purpose of the Plan which the accumulated payroll deductions or permitted cash
contributions in the employee’s account at the date of the employee’s death will
purchase at the applicable Purchase Right Exercise Price (subject to the
limitations set forth in Article 4), and any excess in such account (in lieu of
fractional shares) will be paid to the employee’s estate as soon as
administratively practicable, without interest (except where required by local
law as determined by the Committee). In the event that no such written notice of
election shall be duly received by the Plan Administrators, the payroll
deductions or permitted cash contributions credited to the employee’s account at
the date of the employee’s death will be paid to the employee’s estate as soon
as administratively practicable, without interest (except where required by
local law as determined by the Committee).

 

14. Termination and Amendments to Plan.

The Plan may be terminated at any time by the Company’s Board of Directors. It
will terminate in any case on December 31, 2012, or if sooner, when all of the
shares of Common Stock reserved for the purposes of the Plan have been
purchased. Upon such termination or any other termination of the Plan, all
payroll deductions or permitted cash contributions not used to purchase Common
Stock will be refunded without interest (except where required by local law as
determined by the Committee).

The Committee or the Board of Directors may, in its sole discretion, insofar as
permitted by law, adopt amendments to the Plan from time to time,

 

15. Limitations of Sale of Stock Purchased Under the Plan.

The Plan is intended to provide shares of Common Stock for investment and not
for resale. The Company does not, however, intend to restrict or influence any
employee in the conduct of his or her own affairs. An employee may, therefore,
sell stock purchased under the Plan at any time the employee chooses, subject to
compliance with any applicable securities laws and subject to any restrictions
imposed under Articles 11 and 25. The employee assumes the risk of any market
fluctuations in the price of such Common Stock.

 

16. Company’s Offering of Expenses Related to Plan.

The Company will bear all costs of administering and carrying out the Plan.

 

17. Participating Organizations.

The term “participating organizations” shall mean any present or future
subsidiary, organization or business unit of the Company which is designated by
the Committee to participate in the Plan.

 

18. Administration of the Plan.

The Plan shall be administered by a committee of “disinterested” directors as
that term is defined in Rule 16b-3 under the U.S. Securities Exchange Act of
1934, as amended, appointed by the Board of Directors of the Company (the
“Committee”). The Committee shall consist of not less than two members of the
Company’s Board of Directors. The Board of Directors may from time to time
remove members from, or add members to, the Committee. Vacancies on the
Committee, howsoever caused, shall be filled by the Board of Directors. No
member of the Committee shall be eligible to participate in the Plan while
serving as a member of the Committee.

 

7



--------------------------------------------------------------------------------

The Committee shall select one of its members as Chairman, and shall hold
meetings at such times and places as it may determine. Acts by a majority of the
Committee, or acts reduced to or approved in writing by a majority of the
members of the Committee, shall be the valid acts of the Committee.

The Committee shall have the authority to construe and interpret the provisions
of the Plan and of any purchase rights granted under the Plan, and to establish,
amend and revoke rules and regulations for the administration of the Plan. The
Committee, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan, in a manner and to the extent it shall deem necessary
or expedient to make the Plan fully effective. The interpretation and
construction by the Committee of any provisions of the Plan or of any purchase
rights granted under it shall be final. The Committee may from time to time
adopt such rules and regulations for carrying out the Plan as it may deem best.
Without limiting the foregoing, the Committee shall have the power, subject to,
and within the limitations of, the express provisions of the Plan:

 

  (i) to determine when and how purchase rights to purchase shares of Common
Stock shall be granted and the provisions of each Offering Period or Special
Offering Period (which need not be identical);

 

  (ii) to designate from time to time which participating organization of the
Company shall be eligible to participate in the Plan;

 

  (iii) to determine the Offering Commencement Date and Offering Termination
Date of any Offering Period or Special Offering Period;

 

  (iv) to increase or decrease the maximum number of shares which may be
purchased by an eligible employee in any Offering Period or Special Offering
Period;

 

  (v) to amend the Plan as provided in Article 14; and

 

  (vi) generally, to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interest of the Company and the
participating organizations.

The Committee may, insofar as permitted by applicable laws and regulations,
limit participation in the Plan, for participating organizations, to employees
whose customary employment is greater than twenty (20) hours per week and is
more than five (5) months in any calendar year.

With respect to persons subject to Section 16 of the Securities and Exchange Act
of 1934, as amended, transactions under the Plan are intended to comply with all
applicable conditions of Rule 1 6b-3 or its successors under said Act. To the
extent any provision of the Plan or action by the Committee fails to so comply,
it shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee.

No member of the Board of Directors or the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any
purchase right granted under it. The Company shall indemnify each member of the
Board of Directors and the Committee to the fullest extent permitted by law with
respect to any claim, loss, damage or expense (including counsel fees) arising
in connection with their responsibilities under this Plan.

The Committee may delegate to one or more individuals the day-to-day
administration of the Plan. Without limitation, subject to the terms and
conditions of this Plan, the President, the Chief Financial Officer of the
Company, and any other officer of the Company or committee of

 

8



--------------------------------------------------------------------------------

officers or employees designated by the Committee (collectively, the “Plan
Administrators”), shall each be authorized to determine the methods through
which eligible employees may elect to participate, amend their participation, or
withdraw from participation in the Plan, and establish methods of enrollment by
means of a manual or electronic form of authorization or an integrated voice
response system. The Plan Administrators are further authorized to determine the
matters described in Articles 11 and 25 concerning the means of issuance of
Common Stock and the procedures established to ensure that the Company’s
applicable tax withholding obligations are satisfied.

As soon as administratively practicable after the end of each Offering Period
and the Special Offering Period, the Plan Administrators shall prepare and
distribute or make otherwise readily available by electronic means or otherwise
to each participating employee in the Plan information concerning the amount of
the participating employee’s accumulated payroll deductions or permitted cash
contributions as of the Offering Termination Date, the Purchase Right Exercise
Price for such Offering Period or Special Offering Period, the number of shares
of Common Stock purchased by the participating employee with the participating
employee’s accumulated payroll deductions or permitted cash contributions, and
the amount of any unused payroll deductions or permitted cash contributions
either to be carried forward to the next Offering Period or returned to the
participating employee without interest or otherwise distributed or retained as
required by local law as determined by the Committee.

 

19. Participants Not Stockholders.

Neither the granting of a purchase right to an employee nor the deductions from
his or her pay shall make such employee a stockholder of the Company with
respect to the shares covered by such purchase right until such shares have been
purchased by and issued to him or her.

 

20. Application of Funds.

The proceeds received by the Company and the participating organization for the
purchase Common Stock pursuant to purchase rights granted under the Plan may be
used for any corporate purposes, and the Company shall not be obligated to
segregate participating employees’ payroll deductions or permitted cash
contributions, unless required by applicable laws and regulations.

 

21. Governmental Regulation.

The Company’s obligation to sell and deliver shares of the Company’s Common
Stock under this Plan is subject to the approval of any governmental authority
required in connection with the authorization, issuance or sale of such stock.

In this regard, the Board of Directors may, in its discretion, require as a
condition to the exercise of any purchase right that a Registration Statement
under the U.S. Securities Act of 1933, as amended, with respect to the shares of
Common Stock reserved for issuance upon exercise of the purchase right shall be
effective, and that all other applicable provisions of U.S. state and federal
and applicable foreign law have been satisfied.

 

22. Transferability.

Neither payroll deductions or permitted cash contributions credited to an
employee’s account nor any rights with regard to the exercise of a purchase
right or to receive stock under the Plan may be assigned, transferred, pledged,
or otherwise disposed of in any way by the employee. Any such attempted
assignment, transfer, pledge, or other disposition shall be without effect,
except

 

9



--------------------------------------------------------------------------------

that the Company may treat such act as an election to withdraw funds in
accordance with Article 10.

 

23. Effect of Changes of Common Stock.

If the Company should subdivide or reclassify the Common Stock which has been or
may be subject to purchase rights under the Plan, or should declare thereon any
dividend payable in shares of such Common Stock, or should take any other action
of a similar nature affecting such Common Stock, then the number and class of
shares of Common Stock which may thereafter be subject to purchase rights (in
the aggregate and to any individual participating employee) shall be adjusted
accordingly.

 

24. Merger or Consolidation.

If the Company should at any time merge into or consolidate with another
corporation, the Board of Directors may, at its election, either (i) terminate
the Plan and refund without interest (except where required by local law as
determined by the Committee) the entire balance of each participating employee’s
payroll deductions or permitted cash contributions, or (ii) entitle each
participating employee to receive on the Offering Termination Date upon the
exercise of such purchase right for each share of Common Stock as to which such
purchase right shall be exercised the securities or property to which a holder
of one share of the Common Stock was entitled upon and at the time of such
merger or consolidation, and the Board of Directors shall take such steps in
connection with such merger or consolidation as the Board of Directors shall
deem necessary to assure that the provisions of this Article 24 shall thereafter
be applicable, as nearly as reasonably possible. A sale of all or substantially
all of the assets of the Company shall be deemed a merger or consolidation for
the foregoing purposes.

 

25. Withholding of Additional Tax.

By electing to participate in the Plan, each participant acknowledges that the
Company and the participating organizations may be required to withhold taxes
with respect to the amounts deducted from the participant’s compensation and
accumulated for the benefit of the participant under the Plan, and each
participant agrees that the Company and the participating organizations may
deduct additional amounts from the participant’s compensation, when amounts are
added to the participant’s account, used to purchase Common Stock or refunded,
in order to satisfy such withholding obligations. Each participant further
acknowledges that when Common Stock is purchased under the Plan the Company and
the participating organizations may be required to withhold taxes with respect
to the Common Stock purchased, and each participant agrees that such taxes may
be withheld from compensation otherwise payable to such participant. It is
intended that tax withholding will be accomplished in such a manner that the
full amount of payroll deductions or permitted cash contributions elected by the
participant under Article 7 will be used to purchase Common Stock. However, if
amounts sufficient to satisfy applicable tax withholding obligations have not
been withheld from compensation otherwise payable to any participant then,
notwithstanding any other provision of the Plan, the Company and the
participating organizations may withhold such taxes from the participant’s
accumulated payroll deductions or permitted cash contributions and apply the net
amount to the purchase of Common Stock, unless the participant pays to the
Company or the participating organizations, prior to the Offer Termination Date,
an amount sufficient to satisfy such withholding obligations. Each participant
further acknowledges that the Company and the participating organizations may be
required to withhold taxes in connection with the disposition of stock acquired
under the Plan

 

10



--------------------------------------------------------------------------------

and agrees that the Company and the participating organizations may take
whatever actions they consider appropriate to satisfy such withholding
requirements, including deducting from compensation otherwise payable to such
participant an amount sufficient to satisfy such withholding requirements or
conditioning any disposition of Common Stock by the participant upon the payment
to the Company or the participating organizations of an amount sufficient to
satisfy such withholding requirements.

 

26. Committee Rules for Foreign Jurisdictions.

The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Committee is specifically authorized to (and to delegate to the Plan
Administrators the authority to) adopt rules and procedures regarding handling
of payroll deductions, cash contributions, payment of interest, conversion of
local currency, tax, withholding procedures and handling of stock certificates
which vary with local requirements.

The Committee may also adopt sub-plans and establish or discontinue eligibility
to participate in the Plan applicable to particular organizations or locations.
The rules of such sub-plans may take precedence over other provisions of this
Plan, but unless otherwise superseded by the terms of such sub-plan, the
provisions of this Plan shall govern the operation of such sub-plan.

 

11